Order entered July 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00392-CV

              IN THE ESTATE OF DOROTHY N. WILLIAMS, DECEASED

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-09-00212-2

                                           ORDER
       We GRANT appellant’s July 29, 2015 unopposed second motion for an extension of

time to file a brief. Appellant shall file a brief by AUGUST 10, 2015. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE